Board of Commissioners on Character and Fitness, No. 198. On February 8, 2002, the Board of Commissioners on Character and Fitness filed its final report in this court pursuant to Gov.Bar R. I(12)(E), recommending that the applicant, John Doe, not be approved for admission to the practice of law and that he not be permitted to reapply. Upon consideration thereof,
IT IS ORDERED by the court that the recommendation of the board is accepted. The applicant is denied admission to practice in Ohio and shall not be permitted to reapply.
Moyer, C.J., Douglas, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Resnick, J., dissents in part because she would not seal the record.